DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in response to applicant’s remarks dated 03/11/2021. Claims 4 and 7 have been amended. Claim 21 is new. Claims 2-3, 11, and 15-20 were previously withdrawn. Claims 19 and 20 have been cancelled. Claims 1-18 and 21 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 now recites producing a representation of at least a first person as speaking audio “on a display,” which is confusing and indefinite. Audio is not displayed it is heard. Presumably this was intended to be “via a speaker” or similar. Appropriate correction is required. If this was intended to be some version of a visual representation of the audio on a display, further clarification / correction is still required. 
Claim 4 also recites that the doll comprises the processor and speaker, and then now says that the processor produces audio “on a display separate from the doll.” This appears to be a conflict. The “display” (presumably the only device recited including the processor and speaker) cannot be both the doll itself and separate from the doll at the same time. Appropriate correction is required. 
Claim 21 is generally confusing and lacks elements that would create a working apparatus or apprise one of ordinary skill in the art to understand what is being claimed. The claim recites that a processor 1) “prompts a first person to specify a first configuration of… a selector / element that the first person wishes to be associated with their respective voice,” and then the device 2) produces a representation of the first person as speaking audio. How? There is no explanation or steps that would actually lead from step 1 to step 2. The claim reads as though one merely “wishes” for the device to produce their voice and therefore it does. This is confusing, indefinite, and lacks a required concreteness so as to be understandable. Flipping a switch and wishing does not create a workable device. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Soudek et al. (US PGPub. No. 2018/0272240 A1).
In Reference to Claims 4 and 5
Soudek teaches (Claim 4) A doll, comprising: at least one processor (item 135 fig’s 1 and 2 and paragraph 0026; note item 120/220 is inserted into / part of doll, paragraphs 0014 and 0015); and at least one speaker accessible to the at least one processor (item 122, fig. 1); the processor being programmed with instructions to: produce a representation of at least a first person as speaking audio on a display separate from the doll and in network communication with the doll (paragraphs 0024 and 0034, item 120 is a separate element from the doll; also note this is confusing since audio is not “displayed” it is heard), the doll further comprising: a first hardware element with which the first person is associable such that upon association the first hardware element is manipulable to configure the doll to produce representations of the first person as speaking audio (first memory associated with a first action hero / character / actor voice in conjunction with customized character engine 407 and other hardware elements that receive a unique identifier and select the specific voice profile from the particular memory and apply it to the output audio, paragraphs 0024, 0026, and 0034; note this memory can be included in controller 135 or external to controller 135); and a second hardware element with which a second person is associable such that upon association the second hardware element is manipulable to configure the doll to produce representations of the second person as speaking audio, the second person being different from the first person (second memory associated with a second action hero / character / actor voice in conjunction with customized character engine 407 and other hardware elements that receive a unique identifier and select the specific voice profile from the particular memory and apply it to the output audio, paragraphs 0024, 0027, and 0034; first 
(Claim 5) wherein the instructions are executable to associate the first and second hardware elements with the first and second persons, respectively (paragraphs 0024, 0026, 0027, and 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soudek in view of Islava (US Patent No. 2011/0070805).
In Reference to Claim 1
 	Soudek teaches (Claim 1) A doll, comprising: at least one processor (item 135 fig’s 1 and 2 and paragraph 0026; note item 120/220 is inserted into / part of doll, paragraphs 0014 and 0015); at least one element on the doll [] to assume a first configuration to configure the doll to produce representations of a first person as speaking audio (first memory associated with a first action hero / character / actor voice, in conjunction with customized character engine 407 and other hardware elements that receive a unique identifier and select the specific voice profile from the particular memory and apply it to the output audio, paragraphs 0024, 0026, and 0034; note this memory can be included in controller 135 or external to controller 135), the at least one element [] to produce representations of a second person as speaking audio (second memory 
	Soudek fails to teach the element assuming two configurations is manipulable by hand of claim 1. 
	Islava teaches an element manipulable by hand to change audio configurations (paragraph 0043, lines 23-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the voice representation doll of Soudek with the feature of a manipulable switch as taught by the voice representation doll of Islava for the purpose of allowing the user to manually switch the audio characteristics of the output as taught by Islava (paragraph 0043 lines 23-36), making the device more manually customizable and selectable, giving the user more choices and options for the output of the device, making the device more versatile, more interesting, and more attractive to the users. 

In Reference to Claims 9 and 10
Soudek teaches all of claim 4 as discussed above. 
Soudek further teaches (Claim 9) wherein the first and second hardware elements are embodied in a single hardware element (paragraph 0026, memory) [];
(Claim 10) wherein the first and second hardware elements are embodied in different respective hardware elements (paragraphs 0024-0027, an internal memory, external memory, and / or server; also, different memories in different items 135).
Soudek fails to teach the feature or a switch of claim 9. 
Islava teaches (Claim 9) [] includes a switch disposed on the doll and accessible to the at least one processor (paragraph 0043 lines 23-36).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the voice representation doll of Soudek with the feature of a switch as taught by the voice representation doll of Islava for the purpose of allowing the user to manually switch the audio characteristics of the output as taught by Islava (paragraph 0043 lines 23-36), making the device more customizable, and more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts and separation or integration of parts are obvious matters of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Merely making the hardware elements / memories in a single element, different elements, within the device, or external to the device .  

Claims 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soudek in view of Islava, and further in view of Li (US Patent No. 10,410,621 B2).
In Reference to Claims 6 and 12-14
The modified device of Soudek teaches all of claim 1 as discussed above. 
Soudek further teaches (Claim 6) comprising a network interface accessible to the at least one processor (item 128, fig. 1), and wherein the instructions are executable to instruct to connect, via the network interface, the doll to one or more Internet-accessible voice profiles (paragraphs 0024-0026 and 0034), the one or more Internet-accessible voice profiles being associated with respective [customized character engine] for the respective first and second persons (paragraph 0034, fig. 4, item 407);
 (Claim 13) wherein the at least one processor is adapted to execute at least one of the [customized character engines] locally at the doll (fig’s 1 and 2 and paragraph 0034; also see paragraphs 0014 and 0015);
(Claim 14) wherein the instructions are executable to: receive one or more transmissions from a server, the one or more transmissions indicating one or more outputs from an output layer of at least one of the [customized character engines], the doll audibly producing the representation at least in part based on the one or more transmissions (paragraphs 0024 and 0034).

Li teaches (Claim 6) audio profiles being associated with respective deep neural networks DNN’s (column 6 lines 24-30 and 48-55).  
(Claim 12) wherein the DNNs are trained unsupervised (column 6 lines 45 - column 7 line 5; note “unsupervised” is broad);
(Claims 13 and 14) trained DNN’s (column 6 lines 24-30 and 48-55, column 8 lines 1-3, 39-40, and 50-56).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the voice representation device of Soudek with the feature of training DNN’s for voice profiles as taught by the voice representation device of Li for the purpose of allowing the device to be used to produce personalized speech from the voice of a user, friend, family member or other desired voice as taught by Li (column 1 lines 61-67), making the device more personalized and more attractive to the users. 
	Further, the examiner notes that since Li teaches that text is provided to the user and that a computer, tablet, or smartphone is/are the apparatus used, the examiner believes it is inherent that the “providing” must be either via speakers or a display, meeting claim 8. However, in the alternate view that this is not taught, it would have been obvious to one having ordinary skill in the art to have provided the text to the user via audio or via an electronic display merely as a matter of design choice, since it has been held that the selection of a known item based on its suitability for its intended purpose is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the intended . 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Applicant’s argument regarding claim 4 is not persuasive. First, the newly added limitation does not appear to make sense since sounds are not “displayed.” Second, the device of Soudek used is separate from the doll, meeting this limitation. (item 120). 
Applicant’s argument that Soudek fails to teach “manipulable” hardware elements is not persuasive. 
The examiner notes that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Paragraphs 0024 and 0027 explain that a unique identifier (an item 130/132) when placed in proximity of the RFID reader (item 126) of the modular interactive device (item 120/220) is recognized by the hardware (item 135), which contains multiple different hardware elements or voice / character profiles (first and second hardware elements), which is /are “manipulated” by said identifier to use / select one of the specific voice / character profiles which is then applied to output audio, “manipulating” the audio file to produce a specific voice output. This unique identifier both 1) “manipulates” the hardware to select or use a particular voice / character profile in memory and 2) then also “manipulates” the audio file by applying the particular voice / character profile to the audio file to produce a specific sounding vocal output. This meets applications claimed limitations. 
Even more particularly, paragraph 0034 lines 23-34 explain that hardware element 407 receives the unique identifier (an item 130/132/495) which “manipulates” the hardware element / engine 407 into selecting the particular voice profile (first or second hardware element) associated with the unique identifier. This engine 407 then applies this uniquely identified profile to an audio file to further “manipulate” / transform the audio file into a specific voice when output. Not only is the initial hardware 407 “manipulated” by the unique identifier into selecting a particular voice profile (hardware element) to use, the audio file / memory / hardware, is then further “manipulated” by the engine 407 by applying the voice profile to an audio file to produce the particular voice output. Applicant appears to believe that there are more limitations in the 
Applicant further argues that “manipulable” inherently means “by hand.” This is not persuasive. 
First, the definition provided by applicant is met in the prior art. Applicant provides a definition of “manipulate” that reads “to move, arrange, operate or control by the hands or another body part or by mechanical means, especially in a skillful manner.” Physically placing the modular interactive device near a particular unique identifier (an item 130/132/495) so as to select via the machine a particular voice profile, is a mechanical means of selection. This is a “manipulation,” as defined in applicant’s provided definition. 
Second, the examiner is not constrained by applicant’s narrow reading of the term “manipulate.” Other definitions of the term include specifically “manipulating” data: “alter, edit, or move text or data on a computer” (see https://www.lexico.com/en/definition/manipulate), and, “if you manipulate something…you operate it or process it,” as in manipulating data. (See https://www.collinsdictionary.com/dictionary/english/manipulate). Manipulating computer data elements by selecting and applying a particular set of data to an audio file to transform it and then output it in a particular manner meet a reasonable interpretation of the term “manipulable.” Again, the broadest reasonable interpretation of the term “manipulable” has been used. Although applicant would like the term to be read narrowly to only include physical hand manipulation, this is not the broadest reasonable interpretation of the term. 
The examiner notes that where “by hand” or a physical “switch” are actually claimed (e.g. claims 1 and 9), the secondary reference of Islava was used to teach this feature, making this argument moot as applied to these recitations. See action above for further details. 
Applicant’s arguments that the examiner fails to explain how and why one of ordinary skill in the art would modify the device of Soudek with the device of Islava are not persuasive. 
In response to applicant's argument that there is no explanation for how one of ordinary skill in the art would physically apply the switch of Islava to the device of Soudek, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Since the device of Soudek includes hardware elements which perform the functions of selecting a specific voice profile to apply to an audio file for outputting a particular voice, merely providing this selection via a manual switch instead of via a RFID reader and external tags / identifiers would be an obvious modification in light of Islava which teaches manual selection an audio transformation to apply to output audio via a manual selection switch. Since a voice profile is selected / selectable in Soudek, merely providing this selection with a switch instead of a RFID tag is a minor change which would allow different voices to be selected by switch instead of by tag. Explaining how, physically, one would use a manual switch instead of external tags is not the test for obviousness and is not required of the rejection, nor is the act of bodily incorporating the switch of Islava into the device of Soudek. One of ordinary skill in the art could provide such a switch on the modular interactive device 120, could provide it on one or more of the dolls 110, 115, etc., and could provide it in any particular location desired. This is not a complex or hard to understand replacement, and the examiner need not opine on where the switch should be physically placed or how it should be physically incorporated.  
why), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, both motivation from the references themselves as well as knowledge available to one of ordinary skill in the art were used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the voice representation doll of Soudek with the feature of a manipulable switch as taught by the voice representation doll of Islava for the purpose of allowing the user to manually switch the audio characteristics of the output as taught by Islava (paragraph 0043 lines 23-36; motivation directly from the reference), making the device more manually customizable and selectable, giving the user more choices and options for the output of the device, making the device more versatile, more interesting, and more attractive to the users (motivation that flows from the reference and knowledge generally available to one of ordinary skill in the art). 
Applicant’s argument that Li does not teach the features of claim 7 is persuasive. See allowable subject matter note above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.